864 F.2d 149
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Jens C. JENSEN.
No. 88-1384.
United States Court of Appeals, Federal Circuit.
Nov. 10, 1988.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and MAYER, Circuit Judges.
PER CURIAM.


1
The decision of the Board of Patent Appeals and Interferences, affirming the rejection of claims 9, 10, and 12 of patent application Serial No. 441,228 of Jens C. Jensen, is affirmed on the basis of the board's opinion.